Citation Nr: 0412990	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
to November 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) from a July 2001 decision of the 
Winston-Salem Department of Veterans Affairs (VA) Regional 
Office (RO), which declined to reopen a claim of service 
connection for an anxiety disorder on the ground that new and 
material evidence had not been received.  In April 2002, the 
veteran appeared for a personal hearing before a decision 
review officer at the RO.  This case was previously before 
the Board in May 2003, when it was remanded for the purpose 
of scheduling a Travel Board hearing and for initial 
consideration of additional evidence by the RO.  In August 
2003, the veteran appeared before the undersigned at a Travel 
Board hearing at the RO.  It was agreed at the hearing that 
the record would be held open in abeyance for sixty days for 
additional evidence to be submitted.  The evidence has been 
received, and is further addressed below.  

In part the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  In October 1961, the Board denied service connection for 
anxiety reaction, finding that the veteran's anxiety disorder 
preexisted service and was not aggravated by service.  

2.  An unappealed May 1965 RO decision declined to reopen the 
claim, again finding essentially that the evidence then of 
record showed that the veteran's anxiety disorder preexisted 
service and was not aggravated thereby.  

3.  Evidence received since the May 1965 RO decision tends to 
relate the veteran's psychiatric disorder to service; it 
bears directly and substantially on the matter at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the May 1965 RO decision is new and 
material, and the claim of service connection for a 
psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  Well-
groundedness is not an issue.  A review of the record 
indicates that the veteran received adequate notification of 
the VCAA and implementing regulations via April and September 
2001 correspondence from the RO.  As noted above, additional 
evidence pertinent to the veteran's claim was received by VA 
during the abeyance period following the August 2003 Travel 
Board hearing.  As the decision below represents a full grant 
as to the aspect addressed, remanding the case to the RO for 
initial review of the additional evidence would serve no 
useful purpose, but would merely cause needless delay.  The 
veteran is not prejudiced by the decision being made.  

Background

Historically, the Board denied service connection for anxiety 
reaction in October 1961, finding essentially that the 
veteran's psychiatric disorder antedated service and was not 
aggravated therein.  In May 1965 the RO readjudicated the 
claim de novo based on the evidence then of record, and 
denied service connection for an anxiety disorder, finding 
that that the veteran's preexisting psychiatric disorder was 
not aggravated by service.  The veteran did not appeal the 
May 1965 RO decision.  

The evidence clearly establishes that the veteran's 
psychiatric disorder preexisted service, and it is not 
contended otherwise.  Evidence of record in May 1965 included 
service medical records, including a September 1953 
preinduction report of examination showing that the veteran 
complained of nervousness.  He furnished letters from private 
physicians indicating a history of and treatment for blackout 
spells, dizziness, choking sensations, marked generalized 
weakness, and extreme palpitation during the three years 
prior to enlistment.  He also experienced attacks of 
tachycardia and asthenic reaction prior to service.  The 
examiner reported that the veteran appeared to be at ease 
during the examination, and the stress of induction had not 
caused an anxiety attack.  The diagnosis was anxiety 
psychoneurosis, and the veteran was given a psychiatric 
clearance for induction.  

An outpatient service record dated May 14, 1954 (the day 
after the veteran entrance into active duty) shows that he 
was referred to a neuropsychiatric clinic after complaining 
of blackouts, dizziness, weakness, and choking and smothering 
sensations.  It was again noted that he experienced similar 
"attacks" for three years prior to service, and he had 
received psychiatric treatment prior to induction.  The 
diagnosis was psychogenic asthenic reaction.  A May 29, 1954, 
outpatient record shows diagnosis of chronic and severe 
anxiety reaction, improved, manifested by psychogenic 
asthenic reaction.  The remainder of the service medical 
records show numerous diagnoses and treatment during service 
for psychogenic asthenic reaction and anxiety reaction with 
asthenia.  A November 1954 hospitalization summary includes 
notation that the veteran's psychiatric disorder preexisted 
service and was not aggravated by active duty.  The November 
1954 report of separation examination shows diagnosis of 
chronic anxiety reaction with recurrent episodes manifested 
by asthenia, tachycardia, shortness of breath, ideational 
thinking, and schizoid tendencies as a protection from 
anxiety.  The examiner noted that the psychiatric disorder 
existed prior to service, and the degree of impairment to the 
veteran's service was severe.  Service records indicate the 
veteran was separated from service "for a physical 
disability which existed prior to entry on active service."  
Postservice medical records show that the veteran was 
hospitalized for psychiatric treatment at a VA medical 
facility from December 1960 to June 1961.  The treatment 
summary indicates that he had difficulties with anxiety from 
a very early age.  The veteran could not recall a time when 
he was not frightened.  Apparently his anxiety increased to a 
degree of panic when he was 17, and it was then that he was 
first seen and treated by a psychiatrist.  The summary 
indicates that the veteran's psychiatric disorder "is a long 
standing picture with exacerbations periodically, the most 
recent one starting about one year ago."  The report 
indicates that the veteran had managed, by careful guarding 
of his reserves, to hold a job and support his family, and to 
plan and build a new home.  The veteran felt that he was 
doing reasonably well.  However, the summary indicates that 
he again began to lose control of his emotions approximately 
one year prior to the hospitalization.  The diagnosis was 
chronic anxiety reaction, with predisposition of long 
standing character difficulties.  A July 1962 medical record 
shows that the veteran was again hospitalized at the VA 
medical facility for treatment of psychiatric disorders.  

On VA examination in April 1965, the veteran complained of 
nervousness, tenseness, shortness of breath, and heart 
palpitation.  It was noted that he exhibited symptoms of 
nervousness, tenseness, shortness of breath, and "schizoid 
tendencies" prior to service.  Examination revealed that his 
psychological adjustment was schizoid.  He showed evidence of 
little ambition and drive, and he was extremely passive.  The 
diagnosis was passive-dependent personality with anxiety 
overlay, to a degree of moderate incapacity.  

Evidence received subsequent to the May 1965 RO decision 
includes:

?	Copies of service personnel and medical records, and 
private medical records that were already of record.

?	A July 2000 medical record from a private physician who 
reported that the veteran has a history of severe 
depression, and had experienced increased anxiety in the 
last couple years with subjective feelings of increased 
depression.  The report shows diagnosis of chronic 
depression with anxiety.  

?	VA outpatient records dated from February 2001 to 
November 2002, revealing treatment the veteran received 
for numerous disorders, as well as continued treatment 
for psychiatric disorders.  Pertinent diagnoses include 
anxiety disorder with depression, and depressive 
disorder, not otherwise specified.  An outpatient report 
dated in February 2002 is representative of the 
remainder of the outpatient records, as it shows that 
the veteran has periods of anxiety, frustration, and 
depression.  The outpatient records do not contain or 
reflect medical opinions as to whether the psychiatric 
symptoms the veteran exhibited prior to service were 
aggravated by service.  

?	An August 2001 report of medical examination from a 
private physician which shows that the veteran suffered 
from numerous disorders, including anxiety with 
palpitations.  

?	Correspondence from the veteran's spouse, received in 
January 2002, who reported that she and the veteran 
married in September 1955.  The veteran was working at 
that time but was battling anxiety attacks.  She stated 
that he currently has panic attacks daily.  He cannot 
use devices that vibrate, such as lawn care equipment, 
as they cause heart palpitations and in turn cause him 
to become depressed.  

?	A July 2003 medical report from a former VA psychologist 
(who had treated the veteran at a VA medical center as 
recently as August 2002, and who had since entered 
private practice), who noted that the veteran has a 
long-standing history of depression, anxiety, and panic 
attacks dating back to the 1950s.  The psychologist 
reported that the veteran presently exhibited chronic 
symptoms of fatigue and lethargy, sadness and 
depression, lowered self-esteem and questions of self-
worth, social isolation and withdrawal, anxiety and 
agitation, a sense of helplessness and hopelessness, 
with periods of irritability and anger.  He also 
exhibited frustration with chronic medical problems that 
resulted in physical limitations.  He could become 
emotionally overwhelmed by relatively minor stressors.  
The diagnosis was chronic major depression, and the 
psychologist reported that "[i]n my medical opinion it 
is as likely as not that the . . . diagnosed conditions 
were related to the [veteran's] military service."  

At the April 2002 hearing before the DRO and the August 2003 
hearing before the undersigned, the veteran recounted 
incidents in service that he contends constitute 
exacerbations of the anxiety disorder that manifested prior 
to his service.  He stated that his anxiety disorder 
initially manifested in the early 1950s during high school, 
and prior to service he had panic attacks approximately every 
six months.  He testified that his initial anxiety problem in 
service was in June 1954, when he reported to sick call 
because he was having problems completing basic training.  He 
was placed on a profile that allowed him to progress at this 
own pace.  He completed basic training and then went to 
technical school, which he did not complete because of his 
nervous symptoms.  The veteran recalled that he was having 
panic attacks daily, but to a minimal degree.  He experienced 
his most severe anxiety symptoms when his technical school 
unit was informed that they would be stationed in Korea.  He 
recalled that he was subsequently hospitalized in September 
1954 and placed on medication before his eventual discharge 
from service.  He testified that he began working two months 
after his separation from service, and returned to his 
preservice level of functioning approximately six months 
after service.  He continued working until 1959 (the company 
he worked for allowed him concessions due to his psychiatric 
disorders), when he was hospitalized at a VA medical center 
for the first time due to his psychiatric symptoms.  
Following his VA psychiatric hospitalizations, he was able to 
return to his old job where he worked until his retirement in 
1998, and he continued to serve as a consultant for the 
company after his retirement.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
an anxiety disorder was last finally denied by the RO in May 
1965.  That determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2003).  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease that is aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The Board finds that evidence added to the record since the 
May 1965 rating decision was not previously of record, is 
relevant, and is so significant that it must be considered to 
decide fairly the merits of the claim of service connection 
for an anxiety disorder.  The claim was denied previously 
essentially based on a finding that the veteran's psychiatric 
disorder preexisted service and was not aggravated by 
service.  Now the medical evidence includes competent 
(medical) evidence (statements by a former VA psychologist) 
suggesting that the veteran's psychiatric disorder may have 
been aggravated by service at least to some degree.  The 
suggestion is reflected by the psychologist's express opinion 
that the veteran has chronic major depression that is as 
likely as not related to service, whereas the September 1953 
report of preinduction examination shows diagnosis of an 
anxiety disorder, and also indicates that the veteran 
appeared at ease and the stress of induction had not brought 
forth an anxiety attack.  The evidence is sufficient to 
reopen the claim of service connection for an anxiety 
disorder, as it contributes to a more complete picture of the 
circumstances surrounding the origin, nature, and extent of 
that disability.  See Hodge, 155 F.3d at 1363.  This evidence 
bears directly on the matter at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Thus it is new and material, and the 
claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability is granted.  


REMAND

Since the claim of service connection for left ear hearing 
loss is reopened, VA now has a further duty to assist the 
veteran in development of his claim.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination when indicated.  The medical evidence at hand 
suggests that further medical evaluation is indicated 
regarding whether the veteran's psychiatric disorder (which 
preexisted service) was aggravated by service.  This is so 
particularly in light of the postservice medical evidence 
showing that a former VA psychologist (now in private 
practice) has noted that the veteran suffered from a 
psychiatric disorder prior to service, and opined, in 
essence, that the severity of the preexisting psychiatric 
disorder may have increased during service beyond natural 
progress.  There is no indication that a medical opinion was 
ever sought as to whether the veteran's preexisting 
psychiatric disorder was aggravated by service; further 
development for such opinion is indicated.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

Furthermore, the nature of the veteran's psychiatric 
condition is such as to suggest ongoing treatment.  Reports 
of private treatment and/or additional VA medical records may 
also contain information pertinent to this claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric problems from November 2002 
to the present, then obtain records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any VA medical 
records of treatment for a psychiatric 
disorder which are not already associated 
with the claims file.

2.  The RO should then arrange for the 
veteran to be afforded an examination by 
a psychiatrist to determine whether his 
current psychiatric disorder (which 
preexisted service) was aggravated in 
service.  The veteran's claims file must 
be reviewed by the psychiatrist in 
conjunction with the examination.  Based 
on review of the record (including 
service medical records) and examination 
of the veteran, the psychiatrist should 
provide an opinion whether, as likely as 
not, the veteran's preexisting 
psychiatric disorder increased in 
severity during service.  The 
psychiatrist must explain the rationale 
for any opinion given.

3.  The RO should then readjudicate the 
claim de novo.  If it remains denied, the 
RO should provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



